DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements filed 5/13/2020; 2/18/2021; 9/13/2021 and 5/11/2022 have been considered and made of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hassanein et al.(US 2015/0342177) in view of Yarmush et al.(WO 2011/002926), Kay et al. (US 2014/0377849) and Pate et al.(US 8,715,305).
With respect to claim 1, the reference of Hassanein et al. discloses a device (Figs. 16f-16j)(¶[0262]-[0264], [0270]-[0271]) for supporting and connecting an excised organ during perfusion, comprising: a resilient and flexible sheet (4700) having a first portion (4706) for contacting and supporting the organ thereon, and a second portion (4708).
	As discussed above, while the reference of Hassanein et al. discloses a first portion (4706) and a second portion (4708) for supporting an organ during perfusion, the disclosed device differs from claim 1 because i) it does not disclose that the second portion includes an opening for forming a connection between the organ and a conduit and ii) it does not disclose a magnetic material embedded in the second portion for magnetically securing the connection between the conduit and the organ.
	With respect to difference i), the reference of Yarmush et al. discloses that it is known in the art to provide an organ supporting device (200a) which includes sheet materials (202,204) with one or more openings (access ports) to provide a connection between a conduit and the organ (page 19, lines 9-11).
	In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to provide the organ support device of the primary reference with access ports or openings for the known and expected result of allowing conduits, cannulae and/or lumens to pass through the organ support surface while allowing connection of the conduit, cannulae and/or lumen with a supported organ.
	With respect difference ii), the reference of Kay et al. discloses that it is known in the art to employ quick-release connectors (108, 116, 120) when interfacing conduits, cannulae and/or lumens with an organ within an organ perfusion system (¶[0048]-[0049]).  The reference of Pate et al. discloses that the use of magnetic quick-release connectors (Figs. 3 and 4) in the field of organ perfusions are conventional in the art.
	In view of these disclosures and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ quick-release connectors in the system of the modified primary reference for the known and expected result of facilitating the connection of the organ to the fluid perfusion circuits.  Integration of the connectors with an opening in the support structure would have been an obvious location since the conduits, cannulae and/or lumens would pass through this surface.  Use of a magnetic connector in the opening of the support structure would have been obvious for the known and expected result of providing an art recognized quick-release connector within the system for allowing a fluid-tight and quick-release connection while providing the benefits of the connector structure discussed in the reference of Pate et al.  Note securing one part of the magnetic connector in the support device would result in a magnetic material being embedded in the support device.
	With respect to claims 2-6, the reference of Hassanein et al. discloses that layers (4706 and 4708) can be made using polyurethane and/or silicone (¶[0262]).  In view of this disclosure, in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to optimize the material of the layers while providing the required support and cushioning of the organ.
	With respect to claims 7-9, the structure encompassed by the combination of the references as discussed above with respect to claim 1 would include a magnetic flange connector embedded in the sheet for coupling with an external magnetic connector.  In the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ either a magnetic ring of solid or particulate material while providing the required magnetic connection.
	With respect to claims 10, 11 and 13, the structure encompassed by the combination of the references as discussed above with respect to claim 1 would include a passage from a top surface of the sheet to a bottom surface of the sheet which would be defined by a first opening in the top surface, a second opening in the bottom surface and a fluid channel within the sheet connecting the two openings.
	With respect to claim 14, the sheet (4700) of the reference of Hassanein et al. includes a frame (4702) which is provided with respect to the second portion (4708).
	With respect to claim 15, while the reference of Hassanein et al. discloses that the frame (4702) is made of aluminum, in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide alternative materials, such as polymers, which are more rigid than the organ support layers (4706,4708), while providing the function of allowing the organ support structure (4700) to be secured within the organ perfusion chamber.
	With respect to claim 16, in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the number of openings/conduits based merely on the specifics of the organ to be supported within the device.
	With respect to claim 17, the reference of Kay et al. discloses that use of pressure sensor devices (300) associated with the connector devices (118) (Fig. 3).  As a result, it would have been obvious to one of ordinary skill in the art to incorporate a pressure sensor structure in the connector structure of the device of the modified primary reference as discussed previously with respect to claim 1.
	With respect to claim 18, the reference of Hassanein et al. discloses the use of the sheet device (4700)(Fig. 16j) with a chamber (2802)(Fig. 14j) which includes ports for a plurality of conduits.
	With respect to claim 19, the reference of Hassanein et al. discloses the use of mounting posts (4704) in the chamber (2802)(¶[0263]).  While the reference is silent with respect to the incline of the support sheet, in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to determine the optimum angle to support the organ within the chamber while maintaining the efficiency of the perfusion system.
	With respect to claim 20, in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the number of organ canula connectors based merely on the specifics of the organ to be supported within the device.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Claim 12 would be allowable because the prior art of record fails to teach or fairly suggest a device for supporting and connecting an excised organ during perfusion, in the claimed environment or scope of claim, that includes a second opening in an edge of the sheet wherein the second opening is communicated with the first opening on the first side of the sheet through a channel within the sheet.  The prior art of record only suggest a channel which passes between an opening on the top surface of a sheet to an opening on the bottom surface of the sheet.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference of Woodard et al. (US 2016/0113269) is cited as prior art which pertains to an organ perfusion system that includes an organ support device (36,37).
The reference of Michielsen (US 3,660,241) is cited as prior art which pertains to an organ perfusion device for supporting a cannulated organ.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269 and fax number is (571)273-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB